Opinión disidente emitida por el
Juez Asociado Señor Irizarry Yunqué
con la cual concurren el
Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Dávila y Cadilla Ginorio.
San Juan, Puerto Rico, a 21 de enero de 1975
La norma que establecimos en Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969), no es una norma rígida que obligue a la formación de una rueda de confrontación en todos los casos en la etapa de identificación de un sospechoso. Citando Stovall v. Denno, 388 U.S. 293 (1967) y Simmons v. United States, 390 U.S. 377 (1968), señalamos en Gómez Incera, pág. 257, que si bien el no presentar al sospechoso en rueda de detenidos *23puede violentar el debido proceso de ley, “la determinación de si se ha violado depende de la totalidad de las circunstan-cias que rodearon el procedimiento de identificación.” Lo determinante, a mi juicio, de la validez de la identificación es la sugestividad que pueda haber en la identificación cuando se utiliza el método de exposición del sospechoso solo. Para pre-servar la pureza del procedimiento debe utilizarse la rueda de confrontación a menos que haya circunstancias que justifi-quen desviarse de esta norma. La exposición del sospechoso solo debe ser la excepción y no la regla.
En el mismo caso de Gómez Incera entendimos que la iden-tificación del acusado, aunque no se hizo en rueda de detenidos, no estuvo viciada de sugestividad. Y en los casos posteriores de Pueblo v. Morales Romero, 100 D.P.R. 436 (1972); Pueblo v. Montañez Ramos, 100 D.P.R. 911 (1972); Pueblo v. Medina Jiménez, 102 D.P.R. 300 (1974) y Pueblo v. Rivera Vázquez, 102 D.P.R. 758 (1974), resolvimos que bajo las circunstancias en cada uno de ellos hubo certeza en la identificación y ésta no estuvo viciada, aunque no se utilizara la rueda de confrontación como método de identificación.
Las circunstancias del caso ahora ante nos son distintas. Resulta para mí increíble que el sospechoso caminara distraí-damente hacia el policía durante un minuto, de frente hacia él, con un revólver en la mano a plena luz del día. Pero en el supuesto de que así ocurriera, no me satisface la explicación de que no pudiera ser arrestado y que pudiera ser identificado. Obviamente si caminó hacia el policía durante un minuto, dis-traídamente, debió acercarse lo suficiente para que el policía lo arrestara, o la distancia que les separaba era tal que nece-sariamente no podía el policía observar sus facciones como para poderlo identificar al día siguiente, sin haberlo visto antes y conocerlo. Es evidente que en este caso el factor decisivo en la identificación fue la indumentaria del sospechoso — usaba pantalón y boina gris y camisa amarilla de manga larga— y no sus rasgos fisonómicos. Nada me parece más sugestivo *24que presentarle a un testigo, para que diga si es la persona que él vio, a un individuo vestido exactamente igual que el descrito por el testigo. Aun en rueda de confrontación hubiese resultado el individuo presentádole a base de la indumentaria que vestía. Bajo las circunstancias de este caso, y precisamente por ser el testigo identificador un policía, el récord debió demostrar las razones para justificar que se prescindiera de la norma que establecimos en Gómez lucera. Los policías no están exentos de la norma. Me pregunto si el policía en este caso hubiese identificado con certeza al sospechoso, de entre varios indivi-duos de similar contextura física, de estar todos vestidos de la misma manera.
Ciertamente es perturbador el auge que ha tomado el crimen, particularmente en su modalidad de atracos a mano armada en las vías públicas, la violación sexual de mujeres por desconocidos, los asesinatos mediante el uso de armas de fuego disparadas desde vehículos en movimiento, etc. Sin duda en esos casos, en que el malhechor está por breves instantes ante la percepción visual de su víctima y de testigos oculares, su identificación posterior se hace difícil. Es precisamente para proteger a personas inocentes sobre quienes puedan re-caer sospechas que se impone una norma que asegure más allá de duda razonable la identificación del verdadero culpable. No podemos conjurar el mal aflojando los principios esenciales del debido proceso de ley que existen, no para proteger a los cri-minales y sí para impedir que los inocentes paguen por aque-llos. Claro está que hay que proteger a la sociedad, pero esa protección no se consigue metiendo a la cárcel a personas ino-centes. Ellas son parte de la sociedad que hay que proteger. La sociedad debe ser protegida de los malhechores y también debe ser protegida de la posible acción ilegal de los encargados de hacer cumplir sus leyes. Precisamente por lo furtiva de la aparición de los asaltadores, violadores y asesinos de moda debe redoblarse la vigilancia en la observación de los principios del debido proceso de ley.
*25Por entender que en este caso la prueba no demostró cir-cunstancias fuera del control de la policía que justificaran prescindir de la rueda de confrontación como método de iden-tificación, disiento de la opinión de la mayoría y rehusaría reconsiderar la opinión emitida por este Tribunal el 14 de noviembre de 1974. No veo razón para temerle a la celebración de ruedas de detenidos bajo los principios allí expuestos, cuando tales principios han recibido aceptación general en la mayoría de las jurisdicciones, habiendo constituido la norma en Puerto Rico aun en tiempos de España. Art. 369 de la Ley Española de Enjuiciamiento Criminal.
La sentencia del Tribunal de instancia debería revocarse.
—O—
Voto particular del Juez Asociado, Señor Negrón García.
San Juan, Puerto Rico, a 23 de enero de 1975
Por considerarla correcta, endoso la Opinión mayoritaria del Tribunal que en reconsideración confirma la sentencia dic-tada por el tribunal de instancia que determinó, bajo las cir-cunstancias específicas de este caso, como confiable y digna de crédito la identificación del acusado, y por ende innecesario el que tuviera que recurrirse a la celebración de una rueda de detenidos.
Concluir lo contrario equivaldría a exigir irrestringida y automáticamente, con carácter de ritual en todo caso, la formación de una rueda de confrontación cuando se está in-terviniendo con un sospechoso, aprisionando los válidos fundamentos de Pueblo v. Gómez lucera, 97 D.P.R. 249 (1969), en una rigidez y perspectiva histórica no contemplada.